Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021, that includes a response to the Final Office Action mailed April 1, 2021, has been entered. Claims 1 and 6 have been amended; claims 2-5, 7, 8, 10, and 17 have been canceled; and claims 18-20 have been newly added. Claims 13-16 have been withdrawn. Claims 1, 6, 9, 11-16, and 18-20 are now pending. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 1 has been satisfactorily amended to remove new matter. Therefore, the 35 USC 112(a) rejection presented in the Final Office Action mailed April 1, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 4 has been canceled. Therefore, the 35 USC 112(d) rejection presented in the Final Office Action mailed April 1, 2021 is hereby withdrawn.
Election/Restrictions (Original Presentation)
 Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 32-49 and 56, drawn to a cosmetic article comprising i) a screen net, and ii) a fiber carrier impregnated with a cosmetic composition; classified in A61K 8/0208.
II.	Claims 50-55 and 57-62, drawn to a cosmetic article comprising i) a screen net, ii) a fiber carrier impregnated with a cosmetic composition, and iii) a metallic net; classified in A61K 2800/87.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since Group I subject matter has previously been presented and addressed in the at least one Office Action, Group I has been constructively elected by original presentation for further prosecution on the merits. 
Accordingly, newly added claim 20 is hereby withdrawn from further consideration as being directed to non-elected subject matter.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 6, 9, 11, 12, 18, and 19 are currently under examination.
Claim Objections
Claims 1 and 6 are objected to for the following reasons:
i) In claim 1, there should be a semicolon, rather than a comma, between “99%” and “wherein”. 
ii) In claim 6, the expression “.05mm and 0.3mm” should be “0.05 mm and 0.3 mm”.
 Appropriate correction is required.
Specification
The disclosure is objected to for the following:
1. Multiple instances in which decimals are written with a comma rather than a period. For example, the expression “0,5 mm” is in improper English grammatical format. The expression should rather be “0.5 mm”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 stipulates in a wherein clause that the fibers of the fiber carrier are comprised of a first “type” of fiber and a second “type” of fiber different from the first “type”. The limitation “type” is arbitrary in scope and not defined, and one of ordinary skill in the art would not definitively ascertain the metes and bounds of the claimed subject matter. For example, if the fiber carrier contains “polypropylene”, which is a polyolefin, and which falls within the broader scope of thermoplastic polymers, does the second “type” of polymer simply need to be any polymer other than “polypropylene”, i.e. for example “polyethylene”, or rather does the second “type” of polymer exclude any other polyolefin, or rather does the second “type” of polymer exclude any and all thermoplastic polymers, or is the second “type” refer to something else entirely (e.g. linear vs. branched polypropylene). 
Claims 6, 9, 11, 12, 18, and 19 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. 2015/0079862) in view of Pike et al. (U.S. Patent No. 5,605,749) and Nagano et al. (U.S. Patent Application Pub. No. 2002/0016120).
Applicant Claims
Applicant claims a cosmetic article comprising a screen net containing a polyolefin, 0.05-0.3 mm thick, and having holes with area 0.05-0.50 mm2; and a non-woven fiber carrier that adheres to the screen net comprising polyethylene terephthalate 2, an elasticity between 50-100%, a hardness in the range of 13-70, and an absorption rate of 60-99%.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jeong et al. disclose a cosmetic article comprising a screen net containing e.g. a polyolefin, 0.01-1 mm thick, and having holes preferably 0.5-1.0 mm in size (i.e. for square holes an area of about 0.25-1.0 mm2); and a non-woven absorber (i.e. fiber carrier) that adheres to the screen net comprising e.g. polyester fibers and pores/air cavities (i.e. foam), and impregnated with a cosmetic composition with viscosity of 1,000-20,000 cps and comprising a UV absorbing agent, and wherein the cosmetic article is elastic and can have a percentage of elongation of up to 100% (i.e. an elasticity up to 100%), and wherein the pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use (abstract; paragraphs 0006-0008, 0011-0013, 0022, 0024, 0027, 0033-0037, 0041, 0046, 0047, 0051).
Pike et al. disclose a cosmetic article comprising a non-woven web comprising e.g. polyethylene terephthalate staple fibers preferably with diameter 8-50 µm and an inter-fiber void structure (i.e. pores/air cavities), and impregnated with a cosmetic composition containing a topically applicable active agent; wherein the said void space 2, and is flexible, compressibly resilient and when compressed completely recovers to the initial uncompressed structure (i.e. is elastic) (abstract; Col. 1, lines 9-10; Col. 2, lines 14-16, 20-21; Col. 3, lines 20-50; Col. 5, lines 30-39, 54-55; Col. 6, lines 4-5; Col. 9, lines 30-31).
Nagano et al. disclose a uniform non-woven web that is absorbent and suitable for personal care use on skin comprising e.g. polyethylene terephthalate staple fibers with length most preferably 5-10 mm and an inter-fiber void structure; wherein the web has a thickness of e.g. 3.6 mm and a basis weight (i.e. surface density) of 10-1000 g/m2 (abstract; paragraphs 0005, 0007, 0010, 0018, 0023, 0054, 0075). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jeong et al. do not explicitly disclose that the cosmetic article has a thickness of 1-200 mm, a surface density of between 30-5500 g/m2, and a hardness of 13-70; that the fiber length is 3-10 mm and the fiber diameter is 50-300 µm; and that the air cavities represent 55-70% of the volume of the fiber carrier. These deficiencies are cured by the teachings of Jeong et al., Pike et al., and Nagano et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Jeong et al., Pike et al., and Nagano et al., outlined supra, to devise Applicant’s presently claimed cosmetic article. 
Jeong et al. disclose a cosmetic article comprising a screen net containing e.g. a polyolefin and having holes preferably 0.5-1.0 mm in size (i.e. for square holes an area of about 0.25-1.0 mm2); and a non-woven absorber (i.e. fiber carrier) that adheres to the screen net comprising e.g. polyester fibers and a network of pores/air cavities (i.e. foam), and impregnated with a cosmetic composition with viscosity of 1,000-20,000 cps and comprising a UV absorbing agent, and wherein the cosmetic article is elastic and can have a percentage of elongation of up to 100% (i.e. an elasticity up to 100%), and wherein the pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use. Since Pike et al. disclose a cosmetic article comprising a non-woven web comprising e.g. polyethylene terephthalate staple fibers preferably with diameter 8-50 µm and an inter-fiber void structure (i.e. pores/air cavities), and impregnated with a cosmetic composition containing a topically applicable active agent; wherein the said void space (i.e. air cavities) “desirably” represents e.g. about 80-99% by volume of the pad (i.e. fiber carrier), and wherein the cosmetic article has a thickness of e.g. 0.36 cm (i.e. 3.6 mm), a basis weight (i.e. surface density) of 10-680 g/m2, and is flexible, compressibly resilient and when compressed completely recovers to the initial uncompressed structure (i.e. is elastic) is able to hold a large amount of the topically applicable active agent and to evenly and selectively release the impregnated active agent, and since Nagano et al. disclose a uniform non-woven web 2, preferably has a fiber length of 5-10 mm, and that if the fiber length is below 3 mm the strength of the non-woven fabric lowers, and if the fiber length is more than 25 mm, it is difficult to produce a uniform web; one of ordinary skill in the art would thus be motivated to outfit the Jeong et al. cosmetic article with the particulars that the fiber length is preferably 5-10 mm, the fiber diameter is 8-50 µm, the said network of pores/air cavities (i.e. void space) represents about 80-99% by volume of the pad (i.e. fiber carrier) or thereabout, i.e. optimized for the particular pad at hand, and the cosmetic article has a thickness of e.g. 0.36 cm (i.e. 3.6 mm), a basis weight (i.e. surface density) of 10-680 g/m2, with the reasonable expectation that the resulting cosmetic article will successfully hold a large amount of the UV blocking agent (i.e. the topically applicable active agent) and to evenly and selectively release the impregnated active agent when compressed during use and to then completely recover to the initial uncompressed state after use. 
Applicant’s limitation that the air cavities (i.e. void space) represent e.g. 70% of the total volume of the fiber carrier is not patentably distinct from the preferred amount disclosed in Pike et al. e.g. of “about 80%”.  However, Jeong et al., the cited primary reference, teaches that the pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use. In particular, Jeong et al. caution that if the air et al. disclose that the fiber crimp level, and thus the inter-fiber void structure (e.g. pore size), can be controlled to accommodate different types and viscosities of active agents and regulate active agent retaining capacity (see Col. 3, lines 63-67; Col. 4, lines 1-10; Col. 5, lines 32-38), and that there is preferably about 5-30 crimps per inch (i.e. 2.54 cm), i.e. about 0.8-5 mm void size between crimps. Therefore, one of ordinary skill in the art would thus be motivated to adjust the cosmetic article individual pore size to e.g. about 0.8-5 mm and adjust the total air cavity/void space volume to e.g. 55-70% by routine optimization to thus achieve the optimal balance of impregnating and retaining as much of the cosmetic composition in the absorber (i.e. fiber carrier) as possible while still achieving the desired degree of control over the discharge rate of the cosmetic composition during use.
Moreover, further in view of Jeong et al.’s teaching that pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use, one of ordinary skill in the art would thus also be motivated to adjust the cosmetic article hardness to e.g. 13-70 measured with a durometer hardness tester, type f, which values are typical for sponges and relatively soft pads, by routine optimization to achieve the desired control of the amount of the cosmetic composition that can be impregnated in the 
Since the cosmetic article that one of ordinary skill in the art would thus arrive at by following the teachings of the cited prior art would be the same as the presently claimed cosmetic article, the properties must be the same as well, including an absorption rate of 60-99%, and the screen net forming a “pick-up surface” for the cosmetic composition as it passes through holes of the screen. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Pike and Nagano do not make up for the deficiencies of Jeong” and “there is no teaching or suggestion in the applied art to modify the structure of Jeong with Pike and Nagano”. 
The Examiner, however, would like to point out the following:

2. However, it is noted in the prior art rejection under 35 USC 103 of record that Jeong does not explicitly disclose that the cosmetic article has a thickness of 1-200 mm, a surface density of between 30-5500 g/m2, and a hardness of 13-70; that the fiber length is 3-10 mm and the fiber diameter is 50-300 µm; and that the air cavities represent 55-70% of the volume of the fiber carrier. These deficiencies are cured, however, by Pike and Nagano for the reasons discussed in detail in the body of the prior art rejection. 
3. Alternatively, perhaps Applicant is trying to reiterate the same argument presented in their last response, i.e. “Applicant contends that Jeong and Pike do not teach the fiber carrier includes air cavities that make up between 55% and 70% of the total volume of the fiber carrier, that Pike teaches that the total void space of the suitable nonwoven webs occupies between about 80 percent and about 99 percent of the total volume of the nonwoven webs to thus allow high impregnability with different types of liquid/creamy/gel compositions…suitable for buffing and polishing a solid painted surface”. However, this argument has been addressed in the Final Office Action mailed April 1, 2021, as follows in points 4-8.
4. While Pike discloses that the preferred amount of void space is “about 80% to about 99%”, Pike is not necessarily limited to the specific examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure or even non-preferred embodiments. 

6. Rather, in stark contrast to Applicant’s assertion, in view of the cited prior art as a whole, one of ordinary skill in the art would no doubt understand that achieving “high impregnability” is not the only critical factor that needs attention. Rather, as Jeong and Pike both clearly teach, one must optimize the balance of achieving the high impregnability on the one hand with a void space that is as large as possible, but also on the other hand achieving the desired control over the rate of release with a void space that is not too large. 
7. In particular, Jeong, the cited primary reference, cautions that if the air cavity space (i.e. void space) is too high, the absorber may not be able to properly maintain its shape and there will be a sub-optimal control of the degree of discharge of the cosmetic composition such that it is difficult to eject the content with a desired amount. Hence, without question, the cavity space (i.e. void space) of the article is a results effective variable. Therefore, one of ordinary skill in the art would thus be motivated to adjust the cosmetic article air cavity or void space volume to e.g. 55-70% by routine optimization to thus achieve the optimal balance of impregnating as much of the cosmetic 
8. Pike, too, makes it clear that the void volume can be customized as desired for any intended application. As Pike explains, “the crimp level and, thus, the interfiber void structure…can be conveniently controlled…providing a highly controllable in-situ process for conveniently producing customized or particularized nonwoven webs for various pad applications” (see Col. 5, lines 32-38). Pike expressly teaches that a suitable pad application is for holding, and evenly and selectively releasing, a cosmetic agent, a topical medicament, a moisturizer or a fragrance. Clearly, then, in view of the cited prior art as a whole, one of ordinary skill in the art would thus be motivated to adjust the cosmetic article cavity space (i.e. void space) by routine optimization to achieve the desired control of the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use.
ii) Applicant contends that Pike’s non-woven pad is intended to be used to buff and polish a solid paintable surface and Pike describes the specific properties of the nonwoven webs suitable for buffing and polishing a solid painted surface and thus a person having ordinary skill in the art would not look to the teachings in Pike to make up for the acknowledged deficiencies of Jeong. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Pike is not merely concerned with buffing and polishing solid painted surfaces. Jeong and Pike are not “non-analogous art” by any stretch of the imagination. Jeong and Pike are both directed to non-woven 
3. In particular, Pike expressly discloses that their “non-woven pad…can be used as a carrier and non-abrading applicator of a wide variety of active agents, including…cosmetic compounds, topical medicaments…moisturizers, fragrances” (see Col. 8, lines 18-23). Clearly, Pike is not limited at all to buffing and polishing painted solid surfaces. 
iii) Applicant contends that “claim 6 recites that a thickness of the screen net is between .05mm and 0.3mm” and that “this feature is not taught or suggested by the applied art of Jeong”.
The Examiner, however, would like to point out the following:
1. Jeong expressly discloses that “the fibers that constitute the screen net may have a thickness of specifically 0.01-1.0 mm” (see paragraph 0044). In other words, one of ordinary skill in the art would understand that the thickness of the screen net is 0.01-1.0 mm. 
2. Even assuming, arguendo, that the Jeong screen net is configured such that the constituent fibers are interwoven, with two fibers lying on top of each other at the junction points, such that the thickness of the screen net is twice the thickness of the constituent fibers themselves, then the thickness of the screen net would thus be 0.02-2.0 mm, which still meets the claim limitation. 
3. However, it is noted that the limitation is “a thickness” rather than “the thickness”, implying that there is or could be more than one thickness, and presumably the thickness ranges from the thickness of a single constituent fiber up to double the 
iv) Applicant contends that “claim 19 recites that the screen net covers the entirety of an upper surface of the fiber carrier” while in Fig 4 of Jeong, “the screen 10 is constrained by the screen net frame 20 and container 100, and does not cover an entirety of the absorber 30”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that the limitation of claim 19 is “the screen net covers an entirety of an upper surface of the fiber carrier”. Indeed, “an upper surface” is not necessarily the same as “the upper surface”, and is certainly not the same as the fiber carrier as a whole. The limitation “an upper surface” could mean some designated fraction of “the upper surface” as a whole. Thus, “an entirely of an upper surface” could mean the entirely of a designated fraction of the upper surface as a whole. 
2. Regardless, anyone of ordinary skill in the art would immediately understand from Jeong that the screen net covers not only a surface of the absorber, but the entire surface. Indeed, the whole point of the screen net is to control to ejection of the contents from the absorber. This function would be rendered useless if the screen net only partially covered the absorber surface such that the ejection is effectively not controlled by the screen mesh. Certainly, at the very least, one of ordinary skill in the art would without question be motivated to cover the entire absorber surface with the screen net for this purpose. 
3. Applicant is not going to get a U.S. Patent based on Fig. 4, i.e. a simple cartoon figure that is merely intending to show the various parts of the cosmetic product. 

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617